DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Status of Claims
Claims 1, 3-10, 11, 13-20 have been amended.
Claims 1, 3-11 and 13-20 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
35 U.S.C. 112

Amendments  to the claims to address the 35 U.S.C. 112 rejections from the previous office action are acknowledged. However, there remains other 35 U.S.C 112 issues below	

35 U.S.C. 103
	The amended claim language is being addressed in further view of MARUYAMA (US 2021/0065144)






Examiner’s Comments

Intended Use
MPEP 2103 I C

Claim 1 recites, “A server for processing a transaction…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]



Not Positively Recited

Claim1 recites, “receive…a first request that continues the financial transaction, the financial transaction being initiated by a firs device; determine with the second device is associated with a user account that is associated with the first user device; transmit…details relating to the postponed financial transaction …the second device is associated with the user account

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2.	In the instant case, claim 1 is directed to a “A server for processing a financial transaction”. 
3.	Claim 1 is directed to the abstract idea of “processing or postponing a transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites,
 “receive…a first request that continues the transaction…; transmit…details relating to the postponed transaction…; receive…a second request that initiates the transaction using the user account;…initiate the transaction using the user account…” 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “server”, “first device”, “second device”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of processing or postponing a transaction.  
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize a financial transaction [steps of the ind. claim that equate to the abstract idea] using computer technology (e.g. financial institution computing system) [example of an additional element, preferably the main one]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claim 1 et al  are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 1 recites, “the server comprising…: at least one memory including computer program code” “the at least one memory and computer program code with at least one processor, cause the server at least to: receive…; determine…; transmit…;…” Does the server comprise “at least one processor”, “at least one memory” or additionally “receive…; determine…; transmit…; etc., ?
	
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).


Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 1 recites, “transmit…details relating to the postponed financial transaction …the second device…”

“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
BHAGWAT (US 9215708) in view MARUYAMA (US 2021/0065144) and ZHANG (WO 2015/109947).

Re claims 1, 7, 11 and 18:
Bhagwat discloses server (102)(FIG. 1) for processing a transaction using a plurality of devices
(104) (FIG. I)[see Bhagwat, 3:53-57; 4:37-39], the server comprising:
at least one processor (116)(FIG. I)[see Bhagwat, 4:12-13]; and
at least one memory (118)(FIG. I)[see Bhagwat, 4:16-21] including computer program code (120)-
device data [4:21-24]; the at least one memory and the computer program code, with the
at least one processor, cause the server at least to:
receive, from a second device (104)(FIG. 1), a request to continue with the transaction, (402)(FIG. 4)[see Bhagwat, 7:1-3; also7:Il-14], as also in claims 7, 11,17, 18
transmit (406)(FIG. 4), to the second device, details relating to the postponed transaction based
on the determination of whether the second device is associated with the user account 
[see Bhagwat, 8:64-66], as also in claim 11
	Bhagwat fails to disclose that the transactions being initiated and postponed by the first device is a financial  transaction.  This is disclosed by MARUYAMA (see  MARUYAMA, ABSTRACT, ¶0092]. Since MARUYAMA contemplates the communication of transaction information between devices [see MARUYAMA ¶0009,  ¶0011, ¶0038, ¶0039, ¶0046]), it would be obvious before the effective filing date of the invention to employ the alternative techniques of Bhagwat to process a financial transactions as described in Maruyama. The motivation would be to provide alternative choices to make transactions
Bhagwat fails to disclose determine whether the second device is associated with a user account
that is associated with the first device. This is disclosed by Zhang (see Abstract, 0005], Since Bhagwat
suggests security authentication techniques to be used for wireless peer-links over wireless networks between consoles (hosts) associated with multiple devices (multimedia controllers) [see e.g.,
Bhagwat, 5:12:40-46], it would have been obvious before the effective filing data of Bhagwat, to have
employed the security technique as enunciated in Zhang [see Abstract, 0003,0005], The motivation would
be to provide an alternative reliable security method to perform transactions between devices.
Re claim 3-10, 13-20, the depend claims being further descriptive of the body of the independent
claims wherein the body of the claims details the intended use of the server [MPEP 2103 | C].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692